C. D. San Juan. Injunction.
Por cuanto estando en vacaciones esta Corte Suprema, el juez de turno Sr. Aldrey dictó en octubre 23, 1926, reso-lución suspendiendo los efectos de la sentencia que dictó la Corte de Distrito de San Juan en agosto 30, 1926, con el fin de que el demandado y apelante pueda continuar pres-tando sus servicios como porteador público en la ciudad de *966Ponce, mientras se resuelve la apelación interpuesta en este caso para ante este tribunal.
Poe cuanto en materia de injunction no habiendo esta-tuto que prescriba la suspensión de los efectos de la senten-cia concediendo un injunction, mediante una fianza (super-sedeas) las cortes tienen poder para suspender dichos efec-tos mientras se sustancia la apelación. 3 C. J. 1325.
Poe tanto se confirma la resolución apelada.
El Juez Asociado Sr. Hutchison no intervino.